EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carlo Spagnola on 1/14/21 
IN THE CLAIMS, amend claims 14 as follows: 

14.	(Currently Amended) The method according to claim 13, wherein the first mixing component comprises aerogel, wherein the aerogel comprises at least one of polyester polyol or polyether polyol. 

Election/Restrictions
Claims 12-14 are no longer restricted since claim 12 depends on claim 1, and amended claim 1 is now considered in condition for allowance. 

Allowable Subject Matter
Claims 1, 2, 5, 6, 8, 9, 10, 12, 13, and 14 are allowed for the reasons stated in the Non Final Rejection mailed 11/23/2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anshu Bhatia/
Primary Examiner, Art Unit 1774